Citation Nr: 0705125	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-17 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently rated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  

Correspondence dated in October 2005 reflects that The 
American Legion revoked its power of attorney.  


FINDING OF FACT

The veteran's low back strain is manifest by pain, 
fatigability, and lack of endurance, with no radiculopathy to 
the lower extremities; there is moderate limitation of 
motion, without incapacitating having a total duration of at 
least 6 weeks.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5292, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (September 23, 2002), and Diagnostic 
Codes 5237, 5243 (effective on September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in April 2005 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claim is being denied, so 
that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in October 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the claimant about the information and evidence the VA would 
seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
October 2005 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
had opportunity for a hearing and the record shows that the 
veteran was able to meaningfully participate in the 
adjudication of the claim.  Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2006).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's low back disability is currently rated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  The Board notes that during the course of the 
veteran's appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
26, 2003.  See 67 Fed. Reg. 54,345-49 (August 22, 2002); 67 
Fed. Reg. 51,454-58 (August 27, 2003).

According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

It appears to the Board, that in cases such as this, the 
General Counsel's opinion (i.e., VAOPGCPREC 7-03 (November 
19, 2003)) dictates that the "old" criteria for evaluating 
spine disabilities apply prior to the changes in regulation 
and that the revised criteria apply thereafter.  Regardless 
of the interpretation, the Board notes that the retroactive 
reach of the revised regulations under 38 U.S.C.A. § 5110(g) 
(West 1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

1.  Criteria effective prior to September 26, 2003

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  The veteran is evaluated at the 
maximum rating under this criteria.

Other applicable "old" rating criteria consist of 38 C.F.R. § 
4.71a, Diagnostic Code 5292, for limitation of motion of the 
lumbar spine.  Under this code, severe limitation of motion 
of the lumbar spine warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  The veteran is 
evaluated at the maximum rating under this criteria.  Thus, 
no higher rating based on limitation of motion is permitted, 
even when the effects of pain on use and during flare-ups are 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002).

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis. The term "incomplete paralysis" indicates a degree 
of lost or impaired function that is substantially less than 
that which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.

The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  To the extent 
that the veteran asserted that he was "bed bound" if he did 
not take ibuprofen, the Board notes that the objective 
medical evidence does not show that the veteran has had 
incapacitating episodes having a total duration of at least 6 
weeks.  Thus, a higher rating is not warranted under 
Diagnostic Code 5293.  

In addition, a separate rating for neurologic impairment is 
not warranted.  The February 2004 VA examiner specifically 
stated that there was no radiculopathy to the lower 
extremities.  Similarly, the June 2005 VA examiner noted that 
pain with a seated straight leg raise was more of a 
stretching sensation in the hamstrings, rather than any 
radiating kind of pain from his back to his legs.  The Board 
has accorded more probative value to the objective medical 
opinions.  Thus, the Board finds a separate compensable 
rating based on neurological manifestations is not warranted.  

2.  Criteria effective on September 26, 2003

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

Under the revised criteria, a 40 percent rating is warranted 
where forward flexion of the thoracolumbar spine is 30 
degrees or less; or where there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating for 
lumbosacral strain is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating for lumbosacral strain is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (effective September 26, 2003).

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Board finds that the objective medical findings do not 
show that the veteran's low back disability is manifest by 
unfavorable ankylosis of the entire thoracolumbar spine, for 
an increased rating under Diagnostic Code 5237.  On VA 
examination in February 2004, forward flexion of his low back 
was to 80 degrees.  Extension was to 20 degrees, side bending 
was to 20 degrees and rotation was to 60 degrees on both 
sides.  On VA examination in June 2005, forward flexion was 
for 0 to75 degrees.  Pain was noted at 30 degrees.  He 
extended from 0 to 20 degrees.  Lateral bending to the left 
was 0 to 20 degrees and to the right from 0 to 25 degrees.  
Rotation was to 45 degrees, bilaterally.  While pain on 
motion has been noted, clearly the veteran's low back is not 
ankylosed or fixated in flexion or extension.  

As noted, Diagnostic Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.  This implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.  
Even if DeLuca factors are not contemplated in the current 
evaluation criteria, and considering pain, fatigability, and 
lack of endurance as noted by the June 2005 VA examiner, the 
evidence does not support a finding that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that the motion of the veteran's thoracolumbar 
spine would be equivalent to unfavorable ankylosis for an 
increased rating under Diagnostic Code 5237.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted, the objective evidence shows the veteran does not 
have radiculopathy into the lower extremities.  Thus, a 
separate evaluation for neurologic and orthopedic 
manifestations is not warranted.  

In addition, there is no competent evidence of incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past twelve months.  
Therefore, an increased rating is not warranted under 
Diagnostic Code 5243.  

To the extent that the veteran has asserted that he has 
radiculopathy into the upper extremities, the February 2004 
and June 2005 VA examiners attributed such to impingement 
associated with a cervical spine disorder, not the service-
connected back disability.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

A rating in excess of 40 percent for a low back strain is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


